Citation Nr: 0700788	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-14 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, to include as due to service-connected cervical 
spine disease.

2.  Entitlement to service connection for a low back 
disability, to include as due to service-connected cervical 
spine disease.

3.  Entitlement to an increased rating for cervical disc 
disease, postoperative, rated as 20 percent disabling prior 
to September 26, 2003, and as 30 percent disabling 
thereafter.

4.  Entitlement to an increased rating for chondromalacia, 
right knee, with degenerative changes, currently rated as 10 
percent disabling.

5.  Entitlement to a total disability rating for individual 
unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from April 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2001 and October 2002 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By way of the February 2001 decision, 
the RO granted increased ratings for the cervical disc 
disease (from 10 to 20 percent) and the right knee disorder 
(from 0 to 10 percent).  The veteran seeks higher ratings for 
both disabilities.  

By way of a September 2004 rating action, the RO increased 
the evaluation for the veteran's cervical disk disease to 30 
percent, effective from September 26, 2003.  The Board has 
seen fit to recharacterize the issue on appeal pertaining to 
the spine so as to reflect consideration of whether higher 
ratings (than 20 percent prior to September 26, 2003, and 30 
percent thereafter) are warranted at any time during the 
appeal period.  

The veteran testified at a Board hearing in October 2006.  At 
the October 2006 Board hearing, the veteran withdrew the 
issue of entitlement to service connection for degenerative 
changes of the right knee.  Therefore, this issue is no 
longer in appellate status.  The Board also notes that the 
veteran submitted additional evidence at the October 2006 
hearing and waived RO review of this additional evidence.  

The issues of entitlement to increased ratings for the 
veteran's service-connected cervical spine and right knee 
disabilities and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A right shoulder disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a right shoulder disability otherwise related to the 
veteran's active duty service, including to a service-
connected disability.

2.  A low back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a low back disability otherwise related to the 
veteran's active duty service, including to a service-
connected disability.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by the veteran's active duty service nor is a 
right shoulder disability proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).

2.  A low back disability was not incurred in or aggravated 
by the veteran's active duty service nor is a low back 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2006).  The 
intended effect of the regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adverse RO decision, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that notice error of this kind 
may be non-prejudicial to a claimant.  In this respect, all 
the VCAA requires is that the duty to notify is satisfied, 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2001, April 2003 and January 2005 
letters, VA informed the veteran of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In these letters, 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letters also directed the veteran to 
tell the VA about any additional information or evidence that 
he wanted VA to try to get for him in relation to his case 
and the January 2005 letter explicitly directed the veteran 
to send any pertinent evidence he had in his possession.  The 
Board finds that these letters fulfill VA's duties to notify 
the veteran.

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.   

With respect to the issues decided below, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his service connection claims, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date or a disability 
rating.  Despite the inadequate notice provided to the 
veteran on these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran and his 
representative have alleged no prejudice as a result of this 
error.  Moreover, as the decision finds that the 
preponderance of the evidence is against the veteran's 
claims, any question as to the appropriate effective date or 
disability rating to be assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records, and VA medical 
records.  Additionally, the veteran has been afforded several 
VA examinations.  As such, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
these claims.  See 38 C.F.R. § 3.159(c)(4).  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the veteran as relevant to these issues.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  

Initially, the Board notes that the veteran does not claim, 
nor does the evidence show, direct service connection for 
either the low back disorder or a disorder of the right 
shoulder.  As an initial matter, the Board notes that the 
veteran's service medical records fail to document any 
complaints, findings, or diagnoses related to the right 
shoulder or lumbar spine.  Additionally, examination reports 
dated in April 1993 (the veteran's examination prior to 
separation from service) and July 1993 (an examination 
identified as for purpose of affiliation) show that the 
veteran's lumbar spine and upper extremities were examined by 
trained medical personnel and found to be entirely within 
normal limits.  April and July 1993 reports of medical 
history answered by the veteran also show no complaints or 
findings indicative of right shoulder or low back problems.  
Right shoulder and low back problems were not shown for years 
after service and there is also no medical evidence of record 
which etiologically links any current right shoulder or 
lumbar spine disability to the veteran's active duty service.  
As such, the Board finds that a preponderance of the evidence 
is against a finding that service connection for a right 
shoulder or lumbar spine disability is warranted on a direct 
service connection basis.  

The veteran alleges that he has current right shoulder and 
lumbar spine disabilities as a result of his service-
connected cervical spine disability.  The Board notes that 
where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

To this end, there are several medical opinions of record 
which address the etiology of the veteran's current right 
shoulder and lumbar spine complaints.  Turning first to the 
issue of the veteran's complaints of a right shoulder 
disability, the Board notes a December 2000 letter from T. 
D., M.D., which states that the veteran has been under his 
care for "problems associated with his neck, shoulder, low 
back and right leg."  T.D. notes the veteran's cervical 
spine disability and states that his cervical spine condition 
causes "cord compression which certainly produces neck, 
shoulder and arm discomfort..."  A December 2000 VA fee-based 
examination report shows that the veteran's right shoulder 
joint was within normal limits with normal range of motion 
and no ankylosis, pain, fatigue, weakness, lack of endurance 
or incoordination noted.  Private medical records note the 
veteran's continued complaints of shoulder pain.  

A July 2002 VA examination report shows that the veteran 
reported pain in the paraspinal musculature, around his 
scapula, which be believed was related to his cervical spine 
disability.  On physical examination, the veteran had very 
minimal loss of range of motion of the right shoulder and his 
right shoulder joint was normal on x-ray.  The examiner noted 
that he did not believe the veteran's complaints of pain were 
coming from the right shoulder; instead, he believed that the 
complaints of pain were actually related to cervical 
spondylosis.  The examiner noted the slight loss of range of 
motion of the right shoulder and stated that it was likely 
age-related.

In summary, the medical evidence of record does not 
demonstrate that the veteran has a currently diagnosed right 
shoulder disability.  Service connection cannot be 
established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
acknowledges the veteran's complaints of right shoulder pain, 
but notes that pain in and of itself, without any underlying 
pathology, is not a disability for VA compensation purposes.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").  
Therefore, the Board finds that the veteran does not have a 
current right shoulder disability for VA compensation 
purposes.  As such, entitlement to service connection for a 
right shoulder disability, to include as secondary to the 
veteran's service-connected cervical spine disability, is not 
warranted.

Turning to the veteran's claim of entitlement to service 
connection for a low back disability, the Board notes that 
the evidence of record, including that found on VA 
examinations in March 2005 and September 2003, does not 
include any definitive indication that the veteran's service-
connected cervical spine problems produce any symptomatology 
involving the low back.  In short, the medical records do not 
contain a clear medical opinion linking the veteran's low 
back complaints to his service-connected disorder of the 
cervical spine.  The only medical evidence that comes the 
close to making this link is a December 2000 letter, in which 
the veteran's private doctor, T. D., M.D., indicates that the 
veteran's current cervical spine disability causes cord 
compression, and that this cord compression "potentially 
produced some of his back and leg pain".  

To the contrary, review of the record reveals a clear medical 
opinion that weighs against the veteran's claim for secondary 
service connection.  The July 2002 VA examination report 
shows that the veteran has degenerative changes to the lumbar 
spine.  The July 2002 examiner stated that he did not believe 
that the veteran's current lumbar spine problems were related 
to his neck problem.  He stated that the veteran suffers from 
mild degenerative changes and spondylosis which produces 
mechanical back pain.  The examiner opined that these 
problems would be present whether or not the veteran had a 
neck disability, so he therefore did not believe that the 
lumbar spine problems were related to the cervical spine 
disability.

The Board finds that with the lack of any finding on 2003 and 
2005 examinations of some low back symptomatology produced by 
the service-connected cervical spine disorder, and with the 
July 2002 VA examiner's clear medical opinion against the 
contended causal relationship between the veteran's cervical 
spine disability and his lumbar spine disability, the weight 
of the medical evidence is against the veteran's claim for 
secondary service connection for his low back disorder.  The 
Court has held that the Board must determine how much weight 
is to be attached to each medical opinion of record.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight 
may be placed on one medical professional's opinion over 
another, depending on factors such as reasoning employed by 
the medical professionals and whether or not, and the extent 
to which, they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  

The July 2002 VA examination report clearly states that it is 
the examiner's opinion that the veteran's cervical spine 
disability is not related to his lumbar spine disability, as 
the mild degenerative changes to the veteran's lumbar spine 
would be present whether or not the veteran a cervical spine 
disability.  On the other hand, the December 2000 medical 
opinion from T. D. merely states that the veteran's current 
cervical spine disability potentially produces some of his 
back pain.  The opinion from T. D. was vague as to the 
probability of any relationship, and did not even specify the 
location (upper, middle, or lower) of the back pain 
potentially produced.  

The Board notes that 38 C.F.R. § 3.102 provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and the Court has provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); See also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  Therefore, 
the Board finds that the opinion expressed by T.D., that cord 
compression from the cervical spine disability "potentially 
produced some of his back and leg pain" is too speculative 
in nature to be highly probative as to the issue of the 
etiology of the veteran's lumbar spine disability.  The more 
highly probative July 2002 VA medical opinion against the 
veteran's claim must be given a great deal more weight than 
the speculative statement from T.D. in favor of that claim.  

As such, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's service-
connected cervical spine disability caused the veteran's 
lumbar spine disability.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), however, with regard to 
each decision, there is no state of approximate balance of 
the positive evidence with the negative evidence so as to 
otherwise warrant a favorable decision.




ORDER

Entitlement to service connection for a right shoulder 
disability, to include as due to service-connected cervical 
spine disability, is denied.

Entitlement to service connection for a lumbar spine 
disability, to include as due to service-connected cervical 
spine disability, is denied.


REMAND

As to the veteran's claims of entitlement to TDIU and 
increased ratings for his service-connected cervical spine 
disability and his service-connected right knee disability, 
the Board notes that the current examinations of record are 
inadequate for ratings purposes.  Specifically, the Board 
notes that the March 2005 VA examination report does not 
address the impact that the veteran's cervical spine 
disability has on his ability to obtain and retain 
employment.  The Board also notes that the VA examination 
reports of record do not adequately address the severity of 
both the veteran's knee instability and arthritis in order to 
appropriately rate the veteran's knee disability.  A new 
examination is warranted.

The Board also notes that it appears that there may be 
outstanding records pertinent to evaluating the level of 
disability due to the veteran's service-connected disorders.  
The record shows that the veteran has applied for both Social 
Security Administration (SSA) disability benefits and VA 
vocational rehabilitation benefits.  Unfortunately, the 
complete SSA and VA vocational rehabilitation records are not 
of record.  VA has a duty to obtain SSA records when they may 
be relevant and VA has actual notice that the veteran is 
receiving SSA benefits.  See Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims file, copies of the veteran's 
records regarding SSA benefits, including the medical records 
upon which any decision was based.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2) (2005).  Additionally, the 
Board believes that any records relating to the veteran's 
application for vocational rehabilitation benefits would be 
relevant to the inquiry of whether or not the veteran is 
totally disabled as a result of his service-connected 
disabilities.  Thus, the Board finds that VA should request 
complete copies of these records.

The Board notes that the veteran's claim for a TDIU cannot be 
addressed until after adjudication of his claims for 
increase.  The TDIU claim is inextricably intertwined with 
his claims for increased rating.  See Harris v. Derwinski, 1. 
Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2.  The RO should obtain the veteran's 
records relating to his application for 
VA vocational rehabilitation benefits and 
associate them with the claims file, 
including any administrative decisions 
and the medical records upon which the 
decisions were based.

3.  After any outstanding records are 
added to the claims file (to the extent 
available), the RO should schedule the 
veteran for appropriate examination to 
assess the nature and severity of the 
veteran's service-connected cervical 
spine and right knee disorders.  It is 
imperative that the veteran's c-file be 
made available to any examiner for review 
in connection with the examination.   

(a) Cervical spine:  The examiner 
should determine the current extent 
and severity of the veteran's 
service-connected cervical spine 
disability.  The examiner should 
describe all current manifestations 
of the service-connected disability 
in terms consistent with the rating 
criteria, including range of motion 
findings recorded in terms of 
degrees, and the frequency of any 
resultant incapacitating episodes.  
The examiner should also describe 
the impact the veteran's disability 
has on his ability to obtain and 
maintain gainful employment.  

(b)  Right knee:  The examiner 
should determine the current extent 
and severity of the veteran's 
service-connected right knee 
disability.  The examiner should 
describe all current manifestations 
of the service-connected disability 
in terms consistent with the rating 
criteria, including range of motion 
findings recorded in terms of 
degrees.  The examiner should also 
make a specific determination as to 
whether or not the veteran suffers 
from any recurrent subluxation or 
instability of the knee and, if so, 
the severity of such.  Finally, the 
examiner should also describe the 
impact the veteran's disability has 
on his ability to obtain and 
maintain gainful employment.  

4.  After completion of the above, and 
any additional development of the 
evidence that the RO may deem necessary, 
the RO should review the record and 
readjudicate each of the increased rating 
issues on appeal, and the inextricably 
intertwined issue involving entitlement 
to a TDIU.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures and to assist the veteran in the 
development of his claims.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).
  


______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


